

116 HR 8945 IH: Wildfire Recovery Act
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8945IN THE HOUSE OF REPRESENTATIVESDecember 10, 2020Mr. Neguse introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide flexibility with the cost share for fire management assistance, and for other purposes.1.Short titleThis Act may be cited as the Wildfire Recovery Act. 2.Fire management assistance cost shareSection 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act is amended by adding at the end the following:(f)Federal shareThe Federal share of assistance under this section shall be not less than 75 percent of the eligible cost, as set forth in the regulations, of such assistance..3.RulemakingNot later than 1 year after the date of enactment of this Act, the President, acting through the Administrator of the Federal Emergency Management Agency and in consultation with the heads of relevant Federal departments and agencies, including the United States Forest Service and Department of Interior, shall conduct and complete a rulemaking to develop guidelines and a rule that establishes thresholds for cases in which the Federal cost share for section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) may be increased. Such thresholds shall use a fire-specific metric to determine fire damage referred to in subsection (a) of such section, and recommend a Federal cost share adjustment for fire damage that meets the established thresholds. The Administrator shall follow all notice and comment requirements set forth in section 553 of title 5, United States Code, for such rulemaking. 